Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 26, 2018

                                     No. 04-17-00799-CR

                                    Derri Raye LUKASIK,
                                           Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR9695
                          Honorable Melisa Skinner, Judge Presiding


                                        ORDER
       After this court granted appellant three prior extensions, appellant’s brief was due June
22, 2018. Appellant has now filed a fourth extension – along with the brief, asking for an
additional four days in which to file the brief. We GRANT appellant’s requested extension and
ORDER the brief filed. The State’s brief is due in this court on or before July 26, 2018.


                                                    _________________________________
                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of June, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court